47 F.3d 1175
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Amilcar A.J. MARCHETTI, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 94-55130.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 5, 1994.*Decided Feb. 14, 1995.

Before:  FARRIS, POOLE and KOZINSKI, Circuit Judges.


1
MEMORANDUM**


2
The district court found that defendant rejected the plea agreement because he did not want a seven year sentence, not because he was misinformed about whether there was a "lid" on the offer.  ER 142-43.  That finding is not clearly erroneous, particularly in light of defendant's own testimony that he asked counsel to negotiate a plea for a shorter (presumably firm) sentence of three years.  ER 119.  Accordingly, even if it were established that counsel's failure to explain the mechanism of a Rule 11(e)(1)(C) plea agreement fell below an objective standard of reasonableness, defendant could not show that the alleged ineffective assistance "had an adverse effect on the defense."  Strickland v. Washington, 466 U.S. 668, 693 (1984).


3
Ordinarily, criminal defendants are given wide latitude to raise issues on appeal, but we remanded this case for the very limited purpose of determining whether defendant was denied effective assistance of counsel during plea negotiations.  Any other issues, including defendant's claim of bias on the part of the district judge, could not be raised before the district court on remand and are not properly before us.  See Fed.R.App.Proc. 38.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3